IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,667


EX PARTE RENNALD DEMON LEBLANC, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 31,555 IN THE 240TH DISTRICT COURT

FROM FORT BEND COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated
robbery and sentenced to eleven years' imprisonment. He did not appeal his conviction. 
	Applicant contends that his plea was involuntary because the plea agreement cannot be
followed. Trial counsel filed an affidavit with the trial court. Based on that affidavit and the record,
the trial court determined that Applicant pleaded guilty pursuant to an agreement that this sentence
would run concurrently with a federal sentence. The federal judgment requires the federal sentence
to begin when the state sentence expires. Applicant is entitled to relief.  Ex parte Huerta, 692 S.W.2d
681 (Tex. Crim. App. 1985).
	Relief is granted. The judgment in Cause No. 31,555 in the 240th Judicial District Court of
Fort Bend County is set aside, and Applicant is remanded to the custody of the Sheriff of Fort Bend
County to answer the charges against him.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.


Delivered: April 25, 2007
Do Not Publish